UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2007 BRAVO RESOURCE PARTNERS LTD. (Name of Small Business Issuer in its charter) Yukon, British Columbia 0-30770 04-3779327 (State of incorporation) Commission File No. (IRS Employer Identification No.) 4155 E. Jewell Ave., Suite 500 Denver, Colorado80222 (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (303) 831-8833 Item 5.02 Departure of Officer. Bravo Resource Partners Ltd. (BRPNE)(the “Company”) announces that Mr. Ernest Staggs has resigned as Treasurer and Chief Financial Officer of the company effective immediatelyMr. Staggs maintains his position as a director. Item 9.01Financial Statements and Exhibits (d)Exhibits Number Description 99.1 Form 27 99.2 Resignation Letter 99.3 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 22, 2007 BRAVO RESOURCE PARTNERS, LTD. By:/s/ Tyrone R. Carter Tyrone R. Carter Director
